DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 introduces "a database" and "an application," and "a control computer."  However, base claim 1 already introduces these same elements and the new ones are not differentiated.  It is unclear if these are meant to refer to the same or new elements. 
Claim 10 recites the limitation "the confidential information."  There is insufficient antecedent basis for this limitation in the claim.  
Claim 13 introduces "a database."  However, base claim 1 already introduces this element and the new one is not differentiated.  It is unclear if this is meant to refer to the same or a new element.
Claim 14 introduces "an application."  However, base claim 1 already introduces this element and the new one is not differentiated.  It is unclear if this is meant to refer to the same or a new element.
The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including with respect to more comprehensive independent claim 15 (independent claim 1 recites the same abstract idea albeit more broadly): uploading information supplied by an operator including an aircraft information, a departure airport, an arrival airport information, a flight date and a price for an empty-leg charter flight wherein the aircraft information and operator are maintained confidential; converting the aircraft information, the departure airport information, the arrival airport information, the flight date and the cost; inputting criterion selected by a user for a desired empty-leg charter flight, a departure airport criterion, an arrival airport criterion, and a flight date wherein the user is maintained confidential; comparing the departure airport criterion with the departure airport information using an algorithm to determine if the departure airport criterion has been selected by the user and wherein, if a match occurs, the aircraft information is flagged for a departure match and if the departure airport criterion is not selected, all departure airports are flagged; comparing the arrival airport criterion with the arrival airport information using an algorithm to determine if the arrival airport criterion has been selected by the user and wherein, if a match occurs, the aircraft information is flagged for an arrival match and if the arrival airport criterion is not selected, all arrival airports are flagged; comparing the flight date criterion with the flight date information using an algorithm to determine if the flight date 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for the travel behaviors of people and creating related transactional/commercial relationships with each other and with transit service providers (i.e., in the terminology of the 2019 Revised Guidance, commercial or legal interactions (including agreements in the form of contracts; marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people).  It shares similarities with other abstract ideas held to be non-statutory by the courts (see, e.g., Smart Sys. Innovations v. Chicago Transit Authority, 873 F.3d 1364 (Fed. Cir. 2017)—formation of financial transactions in a particular field (i.e., mass transit) and data collection related to such transactions, which also characterizes the invention; Fairwarning IP, LLC v. Iatric System, Inc., 839 F.3d 1089 (Fed. Cir. 2016)—analyzing records of human activity to detect suspicious behavior, similar because at another level of abstraction the claims could be characterized as analyzing records of human travel plans to detect a match).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, 
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (a database storing inputted data that has been converted into a machine-searchable format, an application running on a control computer—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, generic "application" etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data).  
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (an application running on a control computer—see published Specification ¶¶ 0020-23 describing these mainly in terms of their business functions, at a high level of generality, and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the technical particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they solely limit the abstract commercial activities without adding any additional elements).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same generic technological environment and instructions to implement the abstract idea as the independent claims (database, application on a computer—see claims 8 & 14).  Although claim 13 adds an API, this is also recited generically and only used to perform generic operations (search and retrieval of information from a database—this can also be viewed as usage solely for extra-solution data gathering activities (see MPEP 2106.05(g))). 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above (database, application on a computer—see claims 8 & 14), these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above.  Although claim 13 adds an API, this is also recited generically and only used to perform generic operations (search and retrieval of information from a database, and the Specification supports its conventionality by describing it at a high level of generality and without any technical 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zarrow, U.S. Pat. Pub. No. 2011/0166898 (Reference A of the attached PTO-892) relates to scheduling and booking aircraft via empty charter leg flights.
Aubin, et al., U.S. Pat. Pub. No. 2009/0216746 (Reference B of the attached PTO-892) relates to scheduling and booking aircraft via empty charter leg flights.
Birch, et al., U.S. Pat. Pub. No. 2008/0133284 (Reference C of the attached PTO-892) relates to scheduling and booking aircraft via empty charter leg flights.
Ronen, Scheduling Charter Aircraft, Journal of the Operational Research Society, No. 5, 2000, pgs. 258-262 (Reference U of the attached PTO-892) relates to scheduling and booking aircraft via empty charter leg flights. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/DANIEL VETTER/Primary Examiner, Art Unit 3628